Citation Nr: 0622909	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for a lumbar spine disability to include arthritis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
December 1945.  The veteran was also a prisoner of war in 
Germany from December 1944 to May 1945.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
his October 2004 substantive appeal, the veteran requested a 
personal hearing at the RO.  However, he subsequently 
cancelled that hearing in December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to a disability rating greater 
than 40 percent for a lumbar spine disability to include 
arthritis.  The Board finds that a remand for additional 
development is required before final appellate review.

First, the veteran's claim for an increased rating for his 
lumbar spine disability was received in July 2003.  During 
the course of the claim, VA promulgated new regulations for 
the evaluation of disabilities of the spine, effective 
September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  If 
a law or regulation changes during the course of a claim or 
an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  The September 26, 2003 amendments 
can only be applied after that date.   Prior to September 26, 
2003, the veteran's lumbar spine disability must be assessed 
by way of the amendments effective from September 23, 2002.  
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).        

In this regard, although the RO provided the veteran with 
copies of both the September 2002 and September 2003 
amendments, there is no indication the RO actually considered 
the latter September 2003 amendments when evaluating the 
veteran's lumbar spine disability in either the rating 
decision or statement of the case.  Therefore, the Board 
cannot consider the September 2003 amendments as such 
consideration may be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  A remanded is 
required for the RO to consider the September 2003 
amendments.  

Second, the veteran underwent a VA spine examination in June 
2004.  The examiner diagnosed the veteran's back condition as 
a lumbar strain with anterior wedging and an old compression 
fracture.  The examiner indicated that the claims folder was 
not available for review.  The medical examination is 
incomplete, lacking review of the relevant evidence of 
record.  As a result, a new examination is required.    

Third, the June 2004 VA examiner did not consider the proper 
range of motion criteria in effect after the September 26, 
2003 amendments.  Specifically, the examiner failed to 
provide range of motion in degrees for forward flexion and 
extension of the thoracolumbar spine.  In addition, the 
examiner indicated that left lateral rotation was 110 degrees 
and right lateral rotation was 105 degrees.  This finding is 
not in accordance with the normal range of motion for lateral 
rotation in the regulations of 0 to 30 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2005).  Consequently, the findings 
of the examiner are simply inadequate for proper evaluation 
under the September 2003 amendments.  As a result, it is 
entitled to very limited probative value, and a new 
examination is in order in compliance with the 2003 
amendments.   

Fourth, the RO must provide the veteran with VCAA notice in 
compliance with the recent case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
VCAA notice that complies with the 
recent Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this notice must explain 
the type of evidence required when 
establishing a disability rating and an 
effective date for his lumbar spine 
disability on appeal.    

2.	The RO should arrange for the veteran 
to be scheduled for a VA spine 
examination to determine the current 
nature and severity of the service-
connected lumbar spine disability, to 
include arthritis if present.  The 
claims folder must be made available to 
the examiner for review and the 
examination report must indicate 
whether such review was accomplished.  
The examination should include any test 
or study deemed necessary by the 
examiner.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.    

The examination must include range of 
motion findings in accordance with the 
current regulations.  The examiner is 
asked to identify and describe any 
current lumbar spine symptomatology, 
including any functional loss 
associated with his lumbar spine 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.  If 
there is no evidence of any of the 
above factors on examination, the 
examiner should so state.  

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or 
limitation of motion during such flare-
ups.  

If there is evidence of any objective 
neurological abnormality associated 
with the lumbar spine disability, the 
examiner should identify that 
abnormality and comment on its 
severity.  If possible, the examiner 
should also specifically differentiate 
between neurological symptoms related 
to his lumbar spine disability vs. 
neurological symptoms due to his 
service-connected cold weather 
injuries.   

If intervertebral disc syndrome is 
diagnosed, the examination report must 
also include a discussion of whether 
the veteran has incapacitating episodes 
and the total duration (in weeks) of 
such episodes during the previous year.  
An incapacitating episode is a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

3.	After ensuring proper completion of 
this development, the RO should 
readjudicate the increased rating for a 
lumbar spine disability issue on 
appeal, considering the September 2002 
and September 2003 amendments to the 
rating criteria for spinal 
disabilities.  The RO should not 
consider the spine regulations in 
effect prior to the September 2002 
amendments.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.       

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


